NUMBER 13-13-00623-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE TORRES JR. A/K/A JOSE TORRES,                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 404th District Court
                        of Cameron County, Texas.



                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, Jose Torres Jr. a/k/a Jose Torres, attempts to appeal his conviction for

aggravated assault. The clerk’s record was filed on January 2, 2014 and does not

contain a trial court certification. See TEX. R. APP. P. 25.2(a)(2). The Court was advised
that counsel was retained to represent appellant in the trial court but was not retained to

represent appellant on appeal.

        On February 27, 2014, this Court abated the appeal and ordered the trial court to

determine whether appellant desired to prosecute this appeal and whether appellant is

indigent and entitled to court-appointed counsel. The trial court held a hearing on April

17, 2014. Appellant testified that he did not wish to prosecute the appeal. The trial court

made findings that appellant does not have the right to appeal and recommended the

appeal be denied. Accordingly, this appeal is REINSTATED.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.



                                                 PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of May, 2014.




                                             2